Exhibit 10.2

ADDENDUM TO THE MANAGING’S DIRECTOR SERVICE CONTRACT

BETWEEN THE UNDERSIGNED

VERIGY Germany GmbH,

A corporation, whose registered office is located at Herrenberger Str. 130,
71034 Böblingen, Germany.

Represented for the purposes hereof by its sole shareholder Verigy (Netherlands)
B.V., with registered seat at Fred. Roeskestraat 123, 1076-EE Amsterdam, the
Netherlands, which is represented by its managing director A ATC Management
B.V., with registered seat at Fred. Roeskestraat 123, 1076-EE Amsterdam, the
Netherlands.

Hereafter referred to as the “Company”,

OF THE FIRST PART,

AND

Mr. Hans-Jürgen Wagner,

Residing at Hasenweg 17, 71063 Sindelfingen.

Hereafter referred to as the “Managing Director”,

OF THE SECOND PART.

PREAMBLE

The Managing Director was hired by the Company, respectively of Verigy’s
predecessors, under an indefinite term employment contract, on January 1, 1985.
The employment relationship was transferred respectively in the course of the
business transfers. The Managing Director was appointed as managing director of
Agilent STS (Germany) I GmbH on December 7, 2005, which was renamed as Verigy
Germany GmbH by deed dated January 25, 2006. Effective June 1, 2006, the
Managing Director and Company agreed to a managing director’s service contract.
During the term of said contract, The existing employment relationship between
the Managing Director and Verigy was suspended.

The Company and the Managing Director have agreed to add to the managing
director’s service contract a termination indemnity provision.

IT IS AGREED AS FOLLOWS:

ARTICLE 1 - DEFINITIONS

For the purpose of the present addendum, the following terms should be defined
as follows.

“Parent Company” means Verigy Ltd., a Singapore corporation, and any successor
thereto and its subsidiaries; provided, however, that with respect to
determining whether a Change in Control has occurred, the term “Parent Company”
shall mean Verigy Ltd. exclusively.

“Good Reason” shall be defined as any of the following:



--------------------------------------------------------------------------------

(i) A reduction of the Managing Director’s rate of compensation as in effect on
the date of signature of this Agreement or, if a Change of Control has occurred,
as in effect immediately prior to the occurrence of a Change of Control, without
the Managing Director’s consent.

 

(ii) Either (A) failure to provide a package of benefits that, taken as a whole,
provides substantially similar benefits to those in which the Managing Director
is entitled to participate as of the Effective Date (except that Managing
Director contributions may be raised to the extent of any cost increases related
to such benefits where such increases in Managing Director contributions are
broadly applicable to employees of the Company), without the Managing Director’s
consent or (B) any action by the Company that would significantly and adversely
affect the Managing Director’s participation or reduce the Managing Director’s
benefits under any of the Company’s benefit plans, other than changes that apply
broadly to employees of the Company, without the Managing Director’s consent.

 

(iii) A change in the Managing Director’s duties, responsibilities, authority,
job title or reporting relationships, without the Managing Director’s consent,
resulting in a significant diminution of position, excluding for this purpose an
isolated, insubstantial and inadvertent action not taken in bad faith that is
remedied by the Company promptly after notice thereof is given by the Managing
Director. For purposes of this clause (iii), Managing Director’s duties,
responsibilities, authority, job title or reporting relationships shall not be
considered to be significantly diminished (and therefore shall not constitute
“Good Reason”) so long as Managing Director continues to perform substantially
the same functional role for the Parent Company as Managing Director performed
immediately prior to the occurrence of the Change of Control, even if the Parent
Company becomes a subsidiary or division of another entity.

In the event of such change, the Managing Director shall notify the Company or
the successor entity of his/her intention to terminate his/her employment and
shall provide the successor entity with a reasonable period of time, not to
exceed 90 days, to negotiate terms of employment which meet the Managing
Director’s requirements. If, at the end of the notice and negotiation period,
the parties are unable to arrive at mutually satisfactory terms and conditions
of employment, then the Managing Director may exercise his/her right to
termination for Good Reason as a result of no longer serving in a comparable
role.

 

(iv) A request that the Managing Director relocate to a worksite that is more
than 40 kilometers from his prior worksite, unless the Managing Director accepts
such relocation opportunity.

“Change of Control” shall be defined as any of the following:

 

•  

The consummation of a merger or consolidation of the Parent Company with or into
another entity or any other corporate reorganization, if persons who were not
shareholders of the Parent Company immediately prior to such merger,
consolidation or other reorganization own immediately after such merger,
consolidation or other reorganization 50% or more of the voting power of the
outstanding securities of each of (i) the continuing or surviving entity and
(ii) any direct or indirect parent corporation of such continuing or surviving
entity;

 

•  

The sale, transfer or other disposition of all or substantially all of the
Parent Company’s assets;

 

•  

A change in the composition of the Board, as a result of which fewer than 50% of
the incumbent directors are directors who either:

 

  •  

Had been directors of the Parent Company on the date 24 months prior to the date
of such change in the composition of the Board (the “Original Directors”); or

 

  •  

Were appointed to the Board, or nominated for election to the Board, with the
affirmative votes of at least a majority of the aggregate of (A) the Original
Directors who were in office at



--------------------------------------------------------------------------------

 

the time of their appointment or nomination and (B) the directors whose
appointment or nomination was previously approved in a manner consistent with
this Paragraph; or

 

  •  

Any transaction as a result of which any person is the “beneficial owner” (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), directly or indirectly, of securities of the Parent Company
representing at least 30% of the total voting power represented by the Parent
Company’s then outstanding voting securities. For purposes of this paragraph,
the term “person” shall have the same meaning as when used in Sections 13(d)
and 14(d) of the Exchange Act but shall exclude (i) a trustee or other fiduciary
holding securities under an employee benefit plan of the Parent Company or of a
Parent or Subsidiary and (ii) a corporation owned directly or indirectly by the
shareholders of the Parent Company in substantially the same proportions as
their ownership of Shares.

A transaction shall not constitute a Change in Control if its sole purpose is to
change the jurisdiction of the Parent Company’s incorporation or to create a
holding company that will be owned in substantially the same proportions by the
persons who held the Parent Company’s securities immediately before such
transaction.

“Acquiror”: Either a person or a member of a group of related persons
representing such group that in either case obtains effective control of the
Parent Company in the transaction or a group of related transactions
constituting the Change of Control.

ARTICLE 2 - TERMINATION INDEMNITY

 

2.1 In the event the Managing Director voluntarily terminates his/her service
contract within three months of the occurrence of an event constituting Good
Reason and on account of an event constituting Good Reason, which event occurs
either (i) at the time of or within 24 months following the occurrence of a
Change of Control, (ii) within three months prior to a Change of Control,
whether or not such termination is at the request of an Acquiror, or (iii) at
any time more than three months prior to a Change of Control if such triggering
event or the Managing Director’s termination is at the request of an Acquiror
(“Termination Event”), the Company shall pay the Managing Director a global
gross lump sum amount equal to an amount equal to the indemnity he would be
entitled to in case of dismissal, calculated according to the law provisions in
force on the date of the Termination Event, less any applicable withholding of
taxes and applicable social security contributions (hereafter the “Termination
Indemnity”).

 

2.2 Managing Director acknowledges and agrees that the Termination Indemnity is
intended to compensate the various prejudices that the Managing Director could
suffer as a result of the termination of his managing director service contract
and his employment contract, includes any, and is in lieu of any additional,
indemnity which could be due to the Managing Director in respect of the
termination of his employment contract.

 

2.3 The payment of the Termination Indemnity is subject to the Managing
Director’s entering into a settlement and release agreement following the
termination of his managing director service contract and his employment
contract; the Managing Director remaining however entirely free to prefer a
court action to the payment of this indemnity.

Moreover, it is expressly understood and agreed that the Termination Indemnity
will be subject to the social security contributions applicable on the date of
payment of this Termination Indemnity.



--------------------------------------------------------------------------------

ARTICLE 3 - PREVIOUS AGREEMENTS / AGREEMENT LANGUAGE

All the other provisions of the Managing Director’s employment contract, which
are not modified or in contradiction with the provisions of the present addendum
are not modified and remain fully enforceable.

The Managing Director declares that he fully understands the content of this
Addendum and agrees that the terms and conditions will be in English language

 

 

   

 

The Managing Director     ATC Management BV, Shareholder Hans-Jürgen Wagner    

Each page must be initialized and on the last page the above signatures must be
preceded by the following handwritten words:

(“read and approved, valid for an addendum to the employment contract”)